Whitaker, Judge,
dissenting:
I cannot assent to the opinion of the majority. It is based on a fiction that, confessedly, is in direct contradiction to the facts. It is based on the provision of a regulation that says that if an officer voluntarily occupies the number of rooms assigned to him they shall be conclusively presumed to be adequate. But, the very officer who assigned him the quarters said in the letter assigning them that adequate quarters were not available.
He was the person designated to decide whether or not a number of rooms less than the number allowed by law was adequate, and he expressly decided that the number assigned-’ was not. In the face of such a decision there is no place for presumption. We do not presume what the facts are when-we know what they are.
Congress has said that an officer is entitled to a certain number of rooms unless, in the judgment of his proper superior officer, a lesser number is adequate. His superior officer has said, “adequate quarters comprising the number of rooms provided by law for your rank are not available to you at this station.” That ends the matter. Plaintiff is entitled to the number fixed in the Act.
MaddeN, Judge, took no part in the decision of this case.